DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive.
On pages 9-10 of the Applicant’s Response, Applicant argues “… Gharasilli does not disclose operating the articulated steering system in a fixed configuration when the desired steering angle is less than an articulation steering actuation angle as claimed in amended claim 1. Gharasilli does not disclose operating the articulated steering system such that the articulation steering angle α is at least equal to the articulation steering actuation angle as claimed in amended claim 9. Gharasilli does not disclose an articulation steering actuation angle upon which the articulated steering system is then operated such as in amended claims 1 and 9. Instead Gharailli simply calculates the articulation angle but does not limit or restrict the articulation to a fixed configuration… Gharailli calculates the articulation angle but does not cause the articulation steering angle to be at least equal to the articulation steering actuation angle…”
The Examiner respectfully disagrees with the Applicant. With regard to the limitations of claim 1, Gharasilli discloses the vehicle may adjust steering angle θ and articulation angle α in order to simplify calculations, the steering of machine may be primarily accomplished by adjusting steering angle θ and if an adjustment of steering angle θ is insufficient to achieve the desired steering radius, which corresponds to the desired steering angle, then the vehicle may also adjust articulation angle α (Paragraph 0049) and further describes that the desired steering radius determine that steering angle θ may be 18.75 degrees and articulation angle may be 0 degrees. Due to the required steering angle is less than the maximum steering angle θ capable of the vehicle, the articulation angle is going to be zero degree (Paragraph 0052). Therefore, it would have been obvious for one of ordinary skill in the art the articulated steering system being operated in a fixed configuration and can be commanded to maintain at zero degrees because the required steering angle of the vehicle is sufficient to be fulfilled by the steering angle of the front steering system.
Further with regard to the limitations of claim 9, in addition to the discussion above, Gharasilli discloses again that if an adjustment of steering angle θ is insufficient to achieve the desired steering radius, which corresponds to the desired steering angle, then the vehicle may also adjust articulation angle α (Paragraph 0049). Even further in the same paragraph of Gharasilli, teaches that “the steering of machine may alternatively be primarily accomplished by adjusting articulation angle α or that the steering of machine may be accomplished by adjusting a combination of both steering angle θ and articulation angle α”. Together with the teaching and logic of paragraph 0052 discussed above, it would have been obvious for one of ordinary skill in the art that since either the steering angle or articulation angle may be used primarily to accomplished the desired steering angle for tracking the desired path, and that the only other configuration available is to adjust both the steering and articulation angle in combination, when the desired steering angle is greater than the articulation steering actuation angle and the articulation angle being primarily the angle to be adjusted to meet the desired steering angle, the articulated steering system would have to at least operate the articulation steering equal to the operable articulation steering actuation angle and in addition adjust the front steering system to match up with the desired steering angle in order to follow and track the generated path. 
Therefore, it would have been obvious for one of ordinary skill in the art that Gharasilli teaches the present claimed limitations of at least claims 1 and 9 based on the discussions and logics above.
Claim Objections
Claim 23 is objected to because of the following informalities:  
The limitation “the rear articulation steering system” in line 4 of claim 23 appear to refers to “the articulation steering system” in claim 9 and therefore should read “the articulation steering system” for consistency.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-9, 12, 14, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gharsalli et al. (US 2008/0208461 A1).
For claim 1, Gharsalli discloses a method for steering a vehicle, the method comprising: operating the vehicle in an automated steering control mode wherein the vehicle includes an articulated steering system, a front axle steering system, and a controller operatively coupled with the articulated steering system and the front axle steering system (Fig. 1, 3, paragraph 0021, 0022), wherein the controller is configured to identify a desired path curvature of the vehicle (Abstract, fig. 9, paragraph 0010, 0034, where paths are being generated by the control system), based on the desired path curvature of the vehicle, determine a front axle steering angle of the front axle steering system and command the front axle steering system to operate at the front axle steering angle (Fig. 4, 6, paragraph 0035, where the steering angle of the front axle steering system is determined and controlled based on the generated path and curvature of the generated path); and based on the desired path curvature of the vehicle, determine an articulation steering angle of the articulated steering system and command the articulated steering system to operate at the articulation steering angle (Paragraph 0049, 0051, 0052, where the steering angle of the articulated steering system is determined and controlled based on the desired path curvature of the vehicle).
Gharsalli does not explicitly disclose based on the desired path curvature of the vehicle determine a desired steering angle; and wherein the desired steering angle is less than an articulation steering actuation angle, further operating the articulated steering system in a fixed configuration. However, it would have been obvious for one of ordinary skill in the art Gharslli discloses the desired steering angle for the vehicle to track based on the desired path curvature that tracks the desired path correspond to the desired steering radius for the path (Fig. 3, 6, paragraph 0035, 0036). Further, it would have been obvious for one of ordinary skill in the art that Gharsalli teaches the articulated steering system of the vehicle being maintained to be zero if the desired steering angle is determined to be less than the steering angle capable to be achieved by the front axle steering (Paragraph 0052), the articulated steering system is operated at a limiting configuration at a fixed/designated angle.

For claim 3, Gharsalli discloses when the desired steering angle is less than the maximum steering angle of the front steerable angle, the articulated steering system is maintained to be zero degree (Paragraph 0051, 0052), but does not specifically disclose operating the articulated steering system in a fixed configuration includes a commanded articulation steering angle being zero degrees relative to a vehicle axis of the vehicle. However, it would have been obvious for one of ordinary skill in the art that Gharsalli teaches the articulated steering system of the vehicle being maintained to be zero (Paragraph 0049), commanded or being controlled by the control system if the desired steering angle is determined to be less than the steering angle capable to be achieved by the front axle steering, the articulated steering system is operated at a limiting configuration at a fixed/designated angle and the steering system is commanded to operate the articulated steering system to be zero degrees relative to a vehicle axis of the vehicle (See paragraph 0052).

For claim 4, Gharsalli discloses the vehicle includes front and rear ground engaging means (Fig. 1, 3); and operating at least one of the front ground engaging means and the rear ground engaging means at a transport speed (Paragraph 0057, where the vehicle is controlled at a desired velocity in the field using the front and rear wheels).

For claim 21, Gharsalli discloses when the desired steering angle is less than the maximum steering angle of the front steerable angle, the articulated steering system is maintained to be zero degree in the fixed configuration; and operating the front steering system at the front axle steering angle (Paragraph 0051, 0052, where the desired steering angle is met operating the front axle steering angle and maintain the articulated steering system at zero degree).

For claim 6, Gharsalli discloses determining the steering radius or desired steering angle for the vehicle based on the generated travel path and adjusting the steering angle and the articulation angle, and modifying the steering angle and the articulation angle based on the maximum steering angle capable of the vehicle (Paragraph 0049, 0051, 0052), but does not specifically disclose when the front axle steering angle is equal to a front axle steering stop angle, then operating the front axle steering system in a maximum turning configuration. However, it would have been obvious for one of ordinary skill in the art to operate the front axle steering system or the steering angle at its maximum steerable angle and the desired steering angle exceeds the maximum steerable angle in order to meet the desired steering angle.

For claim 7, Gharsalli discloses determining the steering radius or desired steering angle for the vehicle based on the generated travel path and adjusting the steering angle and the articulation angle, which can be adjusted individually or in combination (Paragraph 0049, 0051, 0052), but does not specifically when the front axle steering angle is between the front axle steering stop angle and the articulation steering actuation angle, operating the articulated steering system at the articulation steering angle greater than zero degrees. However, it would have been obvious for one of ordinary skill in the art to recognize that the adjusting of the steering angle of the front axle limited by its capability and the articulation steering angle can be performed separately and/or in combination including when the desired steering angle is between the front axle steering stop angle and the articulation steering actuation angle, the articulation steering system would have to operate the articulation steering angle to be more than zero degrees in order to meet the desired steering angle generated by the path.

For claim 8, Gharsalli discloses the sum of the front axle steering angle and the articulation steering angle is equal to the desired steering angle (Fig. 3, paragraph 0035, 0036, 0049, 0051, 0052, where the desired steering angle can be achieved by adjusting the front axle steering angle and the articulation steering angle).

For claim 9, Gharsalli discloses a method for steering a vehicle, the method comprising: operating the vehicle in an automated steering control mode wherein the vehicle includes an articulated steering system, a front axle steering system, and a controller operatively coupled with the articulated steering system and the front axle steering system (Fig. 1, 3, paragraph 0021, 0022), commanding the vehicle to operate at a desired path curvature of the vehicle (Abstract, fig. 9, paragraph 0010, 0034, where paths are being generated by the control system), wherein a desired steering angle is determined from the desired path curvature of the vehicle (Fig. 3, paragraph 0035, where the desired steering angle is based on the desired path curvature of the vehicle), wherein a based on the desired path curvature of the vehicle, determine a front axle steering angle of the front axle steering system and command the front axle steering system to operate at the front axle steering angle (Fig. 4, 6, paragraph 0035, where the steering angle of the front axle steering system is determined and controlled based on the generated path and curvature of the generated path); and based on the desired path curvature of the vehicle, determine an articulation steering angle of the articulated steering system and command the articulated steering system to operate at the articulation steering angle (Paragraph 0049, 0051, 0052, where the steering angle of the articulated steering system is determined and controlled based on the desired path curvature of the vehicle).
Gharsalli discloses when the desired steering angle is less than the maximum steering angle of the front steerable angle, the articulated steering system is maintained to be zero degree (Paragraph 0051, 0052), but does not specifically disclose when the desired steering angle is greater than an articulation steering actuation angle, operating the articulated steering system at the articulation steering angle being at least equal to the articulation steering actuation angle. However, it would have been obvious for one of ordinary skill in the art when the desired steering angle is greater than the articulation steering actuation angle, the articulated steering system would have to operate the articulation steering to match up with the desired steering angle in order to follow and track the generated path. The articulation steering system obviously can be operated to articulate at the angle equal to the articulation steering actuation angle or in combination of operating the front axle steering to match the desired steering angle based on the generated path.

For claim 12, Gharsalli discloses the vehicle includes front and rear ground engaging means (Fig. 1, 3); and operating at least one of the front ground engaging means and the rear ground engaging means at a transport speed (Paragraph 0057, where the vehicle is controlled at a desired velocity in the field using the front and rear wheels).

For claim 14, Gharsalli discloses determining the steering radius or desired steering angle for the vehicle based on the generated travel path and adjusting the steering angle and the articulation angle, and modifying the steering angle and the articulation angle based on the maximum steering angle capable of the vehicle (Paragraph 0049, 0051, 0052), but does not specifically disclose when the front axle steering angle is equal to a front axle steering stop angle, then operating the front axle steering system in a maximum turning configuration. However, it would have been obvious for one of ordinary skill in the art to operate the front axle steering system or the steering angle at its maximum steerable angle and the desired steering angle exceeds the maximum steerable angle in order to meet the desired steering angle.

For claim 15, Gharsalli discloses determining the steering radius or desired steering angle for the vehicle based on the generated travel path and adjusting the steering angle and the articulation angle, which can be adjusted individually or in combination (Paragraph 0049, 0051, 0052), but does not specifically when the front axle steering angle is between the front axle steering stop angle and the articulation steering actuation angle, operating the articulated steering system at the articulation steering angle greater than zero degrees. However, it would have been obvious for one of ordinary skill in the art to recognize that the adjusting of the steering angle of the front axle limited by its capability and the articulation steering angle can be performed separately and/or in combination including when the desired steering angle is between the front axle steering stop angle and the articulation steering actuation angle, the articulation steering system would have to operate the articulation steering angle to be more than zero degrees in order to meet the desired steering angle generated by the path.
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 would be allowable if rewritten to overcome the claim object, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2013/0192919 A1) Subert et al. discloses an articulation control system controlling the steering of the vehicle to track path generated.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503. The examiner can normally be reached 9 AM-5 PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SZE-HON KONG/Primary Examiner, Art Unit 3661